Citation Nr: 0421785	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of colon cancer, status post resection of the left 
colon.

2.  Entitlement to an effective date earlier than March 26, 
2002, for service connection for the residuals of colon 
cancer, status post resection of the left colon.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1943 through April 1949.

In March 2003, the Board of Veterans' Appeals (Board) issued 
a decision confirming and continuing a 10 percent rating for 
the veteran's service-connected residuals of colon cancer, 
status post resection of the left colon.  The Board also 
confirmed and continued the assignment of March 26, 2002, as 
the effective date of service connection for that disorder.

In December 2003, pursuant to a joint motion of the parties 
(joint motion), the United States Court of Appeals for 
Veterans Claims vacated the Board's March 2003 decision and 
remanded the appeal for readjudication consistent with the 
joint motion.  

In December 2002, during the pendency of the appeal, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, denied the veteran's claim of entitlement 
to service connection for scarlet fever and for dengue fever.  
In a letter, dated December 11, 2002, the RO notified the 
veteran of those decisions, as well as his appellate rights; 
however, during the year after the date of that notice, the 
VA did not receive a notice of disagreement (NOD) with which 
to initiate the appellate process.  Therefore, those 
decisions became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2003).  Accordingly, the Board has no 
jurisdiction over those issues.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2003).  In the joint motion, it 
was noted, however, that the veteran wished to pursue his 
claims of entitlement to service connection for scarlet fever 
and dengue fever.  Accordingly, those claims are referred to 
the RO for appropriate action.  




REMAND

The VA has a statutory duty to assist the veteran in the 
development of his claims.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  In so doing, the VA 
must notify him as to the information and evidence necessary 
to substantiate a claim for VA benefits.  In particular, the 
RO must ensure that he has been notified of the following:  
(1) the information and evidence not of record that is 
necessary to substantiate each of his specific claims; (2) 
the information and evidence that VA will seek to provide; 
(3) the information and evidence that the veteran is expected 
to provide; and (4) the need to furnish the VA any evidence 
in his possession that pertains to any of his claims, i.e., 
something to the effect that he should give the VA everything 
he has pertaining to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370, 371 (2002).

In the joint motion, it was noted that the VA had not 
complied with the notice requirements set forth in the VCAA.

With respect to the effective date issue, the Board notes 
that on February 26, 2001, the RO received the veteran's 
claim of entitlement service connection for the residuals of 
colon cancer.  By a rating action in March 2002, the RO 
granted that claim on the basis that it was due to radiation 
exposure in service.  The RO assigned March 26, 2002, as the 
effective date of service connection, because that was the 
effective date of liberalizing legislation which had 
identified colon cancer as a presumptive result of radiation 
exposure.  38 C.F.R. §§ 3.114(a) (2003); 67 Fed. Reg. 3612, 
3615 (Jan. 25, 2002) (now codified at 38 C.F.R. 
§ 3.309(d)(2)(xix) (2003)).  

Although service connection for colon cancer was granted, the 
RO never addressed the question of whether the veteran could 
have been entitled to service connection for colon cancer on 
a direct basis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003); see Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  The joint motion suggested 
that if service connection could have been established on 
that basis, the VA could have assigned an effective date 
earlier than March 26, 2002.  In this regard, the joint 
motion noted that there could be outstanding relevant 
evidence such as records reflecting treatment for colon 
cancer from at least November 1998 through January 2001.  
Such evidence consisted of records from M. S. C., M.D., and 
W. L. F., M.D., and St. Francis Medical Center in Grand 
Island, Nebraska.  

In several letters, dated from June through November 2001, 
the RO requested the names and addresses of the physicians 
who had treated him for colon cancer, including specifically 
Dr. F. (September and November 2001).  

In December 2003, the RO received the veteran's authorization 
(VA Form 21-4142) to release information from M. S. C., M.D. 
at St. Francis Medical Center and W. L. F., M.D.  

In light of the foregoing, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.  The following actions are to be performed:

1.  Ensure compliance with the VA's 
duties to assist the appellant in the 
development of her claims, as set forth 
in 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.

2.  Request that M. S. C., M.D., W. L. 
F., M.D., and St. Francis Medical Center 
in Grand Island, Nebraska, furnish the 
veteran's records reflecting treatment 
for colon cancer.  Such treatment was 
performed from at least November 1998 
through January 2001, and the records 
should include, but are not limited, to 
hospital summaries, daily clinical 
records, surgical reports, and outpatient 
records.  Also request that veteran 
furnish any such records in his 
possession.  

3.  When the actions requested in 
paragraph 2 have been completed, 
undertake any other indicated 
development, and then readjudicate the 
issues of entitlement to a rating in 
excess of 10 percent for the residuals of 
colon cancer, status post resection of 
the left colon and entitlement to an 
effective date earlier than March 26, 
2002, for service connection for that 
disorder.  When readjudicating the 
effective date issue, consider the 
potential impact of direct service 
connection for the residuals of colon 
cancer.  38 C.F.R. §§ 1110, 1131; 
38 C.F.R. § 3.303; Combee.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




